PD-1677-15
                                PD-1677-15                           COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 12/29/2015 3:13:28 PM
                                                                     Accepted 12/29/2015 4:09:19 PM
                                                                                      ABEL ACOSTA
                                                                                              CLERK



                     NO. PI).
                                    NTHE
    COURT OF CRIMNALAPPEALS OF TEXAS

                       JOSEPH FORI)
                                      Appellant
                                          v.

                    STATE OF TEXAS
                                      Appellee


              APPELLANT'S PETITION
            FOR DISCRETIONARY REVIEW
       Petition from the 19th Judicial District Court of Mclennan County, Texas
                     Trial Court Cause Number 20I3-1178-Cl and
                        Cause Nurnber 10-14-00335-CR
                     in the Tenth Court of Appeals of Texas

                                   Chelsea Tijerina
                               State BarNo. 24076733
                         E-mail : attorneychelsea@gmail. com

                          Law Orrrcn oF SrMER &TnrnNs
December 29, 2015                3706 Bellmead Drive
                                  Waco, Texas 76705
                                    (2s4) 412-2300
                             (88 8) 3 17 -7 610-Facsimile


                        ORAL ARGUMENT REQUESTED
                                     IDENTITY OF PARTIES AND COUNSEL

      Appellant, pursuant to Rule of Appellate Procedure 38.1(a), provides the
following list of all parties to the trial court's judgment and the names and
addresses of all trial and appellate counsel.

Appellant:                                                   Joseph Clyde Ford
                                                             TDCJ # 01963106
                                                             Hutchins State Jail
                                                             1500 East Langdon Road
                                                             Dallas, Texas 75241

Trial Court Judge:                                           Hon. Ralph Strother
                                                             19th Judicial District Court Judge
                                                             Mclennan County Courthouse
                                                             501 Washington Avenue - Suite 303
                                                             Waco, Texas 76701
                                                             Telephone: 254-7 57 -5081

Trial Counsel for Appellant:                                 Josh Tetens; Chelsea Tijerina
                                                             Simer, Tetens & Fanning
                                                             3706 Bellmead Drive
                                                             Waco, Texas 76705
                                                             Telephone : 25 4-4 12-23 00

Appellate Counsel for Appellant:                             Chelsea Tijerina
                                                             Simer, Tetens & Fanning
                                                             3706 Bellmead Drive
                                                             Waco, Texas 76705
                                                             Telephone : 254-412-2300

Trial Counsel for State:                                     Amanda Dillon
                                                             Mclennan County District Attorney's Office
                                                             219 North 6th Street. Suite 200
                                                             Waco, Texas 76701

Appellate Counsel for State:                                 SterHng Harmonl Gabriel Price
                                                             Mclennan County District Attorney's Office
                                                             219 North 6th Street, Suite 200
                                                             Waco, Texas 7670I



Ford v. State-Appsllanfs Petition for Discretionary Review                                                Page   I
                                                                TABLE OF CONTENTS
                                            .
IDENTITY OF PARTIES AND COUNSEL.                                            ...........                         1



INDEX OF                    AUTHORITIES                                                                ...... 4

 STATEMENT REGARDING ORAL                                             ARGUMENT.......                          5


STATEMENT OF THE                                     CASE.....                                                 5

ISSUE

              The Tenth Court of Appeals erred in
              finding the evidence legally                          sufficient............    ..................7

REASON FOR REVIEW

              The Tenth Court of Appeals disregarded case law from this Court
              and sister courts of appeal to find the evidence legally sufficient..................7

ARGUMENT.                                                                                        ..............8

             I. Factual             Basis.                                                    .................9

             II. Case Law.                                                                               ....10

             III. Conclusion.                                                                .................14

PRAYER FOR                        RELIEF..                                                         ..........15

CERTIFICATE OF                              SERVICE..........                                         .......15

CERTIFICATE OF                              COMPLIANCE                                              .........16




Ford v. State-Appellant's   Petition for Discretionary Review                                              Page 2
APPENDIX:   Ford v. Stateo2015 Tex. App. LEXIS 11483 (Tex. App.-Waco
            Novernber 5, 2015) (mem. op., not designated for publication).
                                                      INDEX OF AUTHORITIES

Texas Cases:                                                                         Page No.

Dotiev. State,2015 Tex. App. LEXIS 10046
(Tex. App.-Texarkana September 25,2015).                           ..........          ..........7,ll

Gilder v. State,469 S.w.3d636 (Tex. App.-Houston [14th Dist.] 2015)...... ..7, Ll

Green v. State, 350 S.W.3d 617, 621-23
(Tex. App.-Houston ;14th Dist.l pet refd), overruledby
Thomas v. State,444 S.W.3d.4 (Tex. Crim. App.                         2014)......   ..................10

Thomas v. State,444 S.W.3d 4 (Tex. Crim. App.                        2014)...... 7,10,ll,13,14


State Statutes:                                                                      Page No.




Ford v. Shte-Appellant's Petition for Discretionary Rsview                                        Page 4
                                STATEMENT REGARDING ORAL ARGUMENT

 TO THE HONORABLE ruDGES OF THE COURT OF CRIMINAL APPEALS:

              Appellant requests oral argument as it would benefit this Honorable Court.

                                                       STATEMENT OF THE CASE

              This is a criminal case in which Joseph Ford was convicted of failure to

register as a sex offender (enhanced), a third degree felony enhanced to a second

degree felony.                    I In Cause Number 2013-1178-C1, Mr. Ford was indicted as
follows:

             "JOSEPH CLYDE FORD, hereinafter called Defendant, on or about the
             28th day of March, A.D. 2013 in fMcl,ennan County, Texas] did then and
             there, being a person with a reportable conviction for and while required to
             comply with the registration requirements of the Sex Offender Registration
             Program Chapter 62, of the Texas Code of Criminal Procedure, and having
             a duty to veriSr registration annually for Life with the local law enforcement
             authority and having a duty to report change of address with the local law
             enforcement authority, namely the Waco Police Department, the law
             enforcement authority where the Defendant had last registered, did
             intentionally and knowingly and recklessly fail to report, in person, to the
             above named law enforcement authority and provide the Defendant's
             anticipated move date and new address as required by the Texas Code of
             Criminal Procedure, Article 62.055, not later than the seventh day before the
             intended change."z

             The State further alleged the following in an enhancement allegation:

             "[P]rior to the commission of the primary offense, on the 22nd day of

I
    (I C.R. at 128-129).
    (I C.R. at6-7).


Ford v. State-Appellant's   Petition for Discretionary Review                          Page 5
               December,2011, in the 19th District Court of Mclennan County, Texas, in
               cause Number 2008-190-c1, the said JOSEPH cLyDE FORD was
               convicted of a felony, to-wit: Failure to Comply with Sex Offender
               Regishation (Enhanced), and the said conviction became final prior to the
               commission of the primary offense."3

               The case was tried to the Honorable Judge Ralph Strother on Septemb er 24,

 2014 in the 19th District Court.o The honorable judge found Appellant guilty                                       of
the offense of failure to register as a sex offender (enhanced).s Appellant pled true

to the enhancement allegation6 and the Court found that Appellant had been

previously convicted of failure to register as a sex offender (enhanced).7 Appellant

elected that the judge assess punishment and the judge sentenced Appellant to

twenty years in the Texas Department of Criminal Justice                                 - Institutional   Division.s

              Appellant timely filed a Notice of Appeal on September 25,2014.' ott

appeal, the Tenth Court                                    of Appeals found the evidence legally sufficient to
establish that Appellant failed                                 to report a change in address ohot later than the

seventh day before the intended change" and denied Appellant's sole issue.                                          r0




3   gc.n. at6-7).
o   (Ic.R. at6-7).
'   (I C.R. at 6-7).
I tt n.n. at24).
' (I C.R. at G7\
t (t c.R. at 6-7).
't0(t c.R. at 135).
  Ford v. state,2015 Tex. App. LEXIS 11483, at *6 (Tex. App.-waco November 5, 2015)
(mem. op., not designated for publication); Trx. Cone Cruu. pRoc. art 62.055(a).


Ford   u StatFAppellant's   Petition for Discretionary Review                                                    Page 6
Thereafter, the Tenth Court denied Appellant's Motion                                 for   Rehearing on

December                 2, 2015. Appellant's Petition for Discretionary Review is due on or

before January 4, 2015.tr


                                                                  ISSUE

               The Tenth Court of Appeals erred in finding the evidence legally sufficient

to establish that Appellant failed to report a change in address not later than the

seventh day before the intended change.

                                                            REASONS FOR REVIEW

               The Tenth Court of Appeals' decision                       in this case departs from   this

Honorable Court's decision in Thomas v. Statu.t2 Furthermore. the Tenth Court                           of

Appeals' decision conflicts with decisions from sister courts of appeal.l3




t'The last day of the period to file Appellant's Petition for Discretionary Review falls on Friday,
January 1,2016, a legal holiday; therefore, the period is extended to Monday, January 4,2016.
TBx. R. App. P.4.1.
t2 444 S.W.3d 4 (Tex.
                       Crim. App.20t4).
t3
   Dotie v. State,20l5 Tex. App. LEXIS 10046 (Tex. App.-Texarkana September 25,2015);
Gilder v. State,469 S.W.3d 636 (Tex. App.-Houston [14th Dist.] 2015).


Ford   v Sht€--Appellant's   Petition for Discretionary Roview                                        Page 7
                                                             ARGUMENT

             To support its conviction for failure to register as a sex offender in this case,

the State was required to prove that Appellant (1) was required to register as a sex

offender under Chapter 62 of the Texas Code of Criminal Procedure but (2) failed

to comply with Article 62.055(a) of the Texas Code of Criminal Procedure by

failing to report a change of address "not later than the seventh day before the

intended change."la

             The State failed to establish that Mr. Ford moved from the homeless shelter

at which he was registered to a different address. Rather, the State's change of

address evidence consisted solely                               of   vague references     to a 'tent city."
Additionally, the State failed to present any evidence that law enforcement ever

located          Mr. Ford at his alleged new                   'otent   city" residence on any specific   date.

Nonetheless, the Tenth Court of Appeals found sufficient evidence that Appellant

failed to report an intended change of address.




ta
   Ford, at *4-5 (citing TBx. cooB cnrvr. Pnoc. art. 62.055(a). In Mr. Ford's case, the
indictment specified a statutory manner of means; therefore, the "law as authorized by the
indictment" allowed a conviction only if Mr. Ford "failed to report a change in address 'not later
than the seventh day before the intended change."


Ford v. State-Appellants Petition for Discretionary Roview                                                 Page   I
                          Factual Basis

              The Tenth Court of Appeals set forth the following facts in its opinion:

       Betty Wilson, with the Waco Police Department, testified that Ford completed
       a sex offender registration form January 25,2012. On that form, Ford listed his
       residence as l2I7 Mury, Waco, Texas. That address is the location for a shelter,
       My Brother's Keeper. On October 17,2012, Ford again registered his address
       with the Waco Police Department as l2I7 Mary in Waco. Ford did not register
       with the Waco Police Department after October 17,20L2. Wilson testified that
       on March 28,20L3, she contacted My Brother's Keeper, and she was told that
       Ford was no longer living there. Ford never informed Wilson that he was no
       longer living at My Brother's Keeper.

       Officer Richard Johnson, with the Waco Police Department, testified that on
       March 31,2013, Betty wilson contacted him and asked him to go by My
       Brother's Keeper to see if Ford was staying there. After learning that Ford was
       not at My Brother's Keeper, Officer Johnson found Ford at another location.
       Ford told Officer Johnson that he was no longer staying at My Brother's
       Keeper because they were going to charge him money to stay there. Officer
       Johnson testified that Ford told him he was staying at "tent city" over by the
       Brazos River. Officer Johnson told Ford he needed to contact Betty Wilson for
       registration.
      Carlton Willis testified that he is the progrcm director for Mission Waco, which
      runs My Brother's Keeper. Willis stated that a person staying at My Brother's
      Keeper would have to sign-up daily to stay at My Brother's Keeper and is not
      allowed to sign-up to stay multiple nights. An individual staying at My
      Brother's Keeper is required to check-out each morning and to sign-in when
      arriving at night. My Brother's Keeper maintains records detailing who stays at
      the facility. Willis testified that My Brother's Keeper charges a nominal fee to
      stay at the facility. If a person is unable to pay the fee, he will be assigned a
      chore to cover the fee. Willis stated that Ford last stayed at My Brother's
      Keeper on August 14, 2012. Willis testified that if an individual was sleeping
      or staying outside of the building, he would be asked to leave.
      Ford testified that he informed BetE Wilson that he was not staying inside the
      building of My Brother's Keeper. He testified that he told her My Brother's


Ford v. State-Appsllanfs Pstition for Discretionary Review
                                                                                         Page 9
       Keeper was charging him to stay there so he "may be there or around about
       there." Ford further testified that he never told Officer Johnson he was staying
       at'tent city."ls

                           il.          Case       Law

                                        a.           Evidence that a person is living at a dilferent address
                                                     on a speciJic date supports a conviction for faiting to
                                                     report un intended change of address.

              The duty to              notiff before moving is "triggered only [i]f         a person required to

register under this chapter intends to change address."r6 As this Court held in

 Thomas v. State, evidence that a person has moved into a new residence may

support a conviction for failing to report an intended change in address.lT

             In Thomas, the defendant registered                        as a sex offender   at 1900 South Green

Street but then gave the address                             of   1703 Houston Street to the county jail.r8 Law

enforcement located the defendant                                   at the Houston Street address, and the
defendant told law enforcement he was living at the residence on Houston Street.le

This Honorable Court found the evidence legally sufficient to establish that the




   Ford, at *34.
rs
16
   Gre", v. state,350 s.w.3d 617,621-23 (Tex. App.-Houston [14ft Dist.] pet ref d),
overruledby Thomas v. State,444 S.W.3d. 4, 13 (Tex. Crim. App. 2014).
t7 444 S.W.3d 4 (Tex.
                      Crim. App.20L4:1.
18
   Id. at 6.
tn
   Id. atZ.


Ford v. State-Appellanfs Potition for Discrelionary Reviow                                                 Page 10
 defendant intended                           to change his      address   to   1703 Houston Street but failed to

 report his change of address at least seven days before the intended change.2O

              The Houston Court of Appeals explained the holding                           in Thomas as follows:

              "Because there was evidence that appellant was living at a new address as
              of June 25, 2012, the [factfinder] reasonably could have concluded that
              Thomas intended to change address on June 25,2012, and that he violated
              article 62.055(a) by failing to report this intended address change on or
              before June I 8,2012."2r

              Likewise, the Texarkana Court of Appeals interpreted the Thomas holding

 to mean that "because there was evidence that a defendant was living at a new

 address as                 of a specific date, the jury could have reasonably concluded that the

defendant intended to change his residence on that same duy.""

                                          b.           The State presented no evidence of a new physical
                                                       address.

              Article 62.055(a) of the Texas Code of Criminal Procedure clearly

contemplates                     a    person changing his physical address without alerting law

enforcement.                   In this case, Mr. Ford had registered at a homeless                  shelter23 but

stopped staying inside the building "because they had been charging him."2a The



'o Id. at 15.
"22 Gilde, v. State,469 S.W.3d 636,640 (Tex. App.-Houston [l4th Dist.] 2015).
    Dotie v, State,2015 Tex. App. LEXIS 10046,at *16 (Tex. App-Tex arkana,september 25,
 20rs).
" 11 R.R. atTo).
2o
     1r   n.R. at96).


Ford v. State-Appellant's   Petition for Discretionarv Review
                                                                                                            Page   ll
 State did not establish that Appellant moved to an address different from the one

at which he had registered. The closest the State came to offering evidence of a

new physical address was its allusion                                      to "tent city."ts The State offered no
evidence that"tent city" existed, let alone that "tent city" had an actual address.

              At trial, the State argued that if Mr. Ford was not sleeping inside the the

homeless shelter, he needed                                     to provide the registration office with a specific,

detailed geographic description of where he was sleeping2u b.rt that he failed to

noti$r law enforcement of where he was "laying his head down at night."21

However, article 62.055(a) does not require a person to provide law enforcement

with a specific, detailed description of where he is sleeping each night if he is

sleeping in a location to which a physical address has not been assigned.

              The State did have at its disposal a crime with which to charge the homeless

Mr. Ford. Article 62.055(i) of the Texas Code of Criminal Procedure provides as

follows:

             "lf a person is required to register as a sex offender and resides for more
             than seven days at a location or locations to which a physical address has
             not been assigned by a governmental entity, the person, not less than once in
             each 30-day period, shall confirm the person's location or locations by:


2s
  Ford v. state,20l5 Tex. App. LEXIS 11483, at *3 (Tex. App.-waco November 5, 2015)
(mem. op., not designated for publication).
26
     11 R.R. at 84).
27
     11 R.R. at 60); (1 R.R. at 90); (1 R.R. att72).



Ford v. State-Appellant's   Petition for Discretionary Review                                                 Page 12
               (l) reporting to the local law enforcement authority in the municipality
               where the person resides or... and (2) providing a detailed description of the
               applicable location or locations.,,

               However, the State chose not to indict Mr. Ford under article 62.055(i); and

 because            Mr. Ford did not move to a different address, article 62.055(a) simply

 does not apply here.


                                           c.           The stute did not establish that Appellant changed his
                                                        address as of a speciftc date, because Appellant was
                                                        never located at a different address.

              Unlike in Thomas, the State did not establish a specific date on which Mr.

 Ford was living at a new address. Mr. Ford was never located at his alleged new

residence at"tent city." Mr. Ford registered his address as that of the My Brother's

Keeper homeless shelter on october 17,2012.28                                   on March zg, z0l3, the Waco

Police Department'\vas told that Ford was no longer living there."2e The Tenth

Court of Appeals' opinion states that on March 31,2013, a police officer "found

Ford at another location."30 The record indicates that on March 3L,20I3,3t the

officer encountered Appellant dumpster diving 32 within three blocks of My




"2e Id., at*4.
     Id.
30
     Id.
31
     1t R.R. at93).
32
     11 R.R. at95-96).



Ford v. State-Appellant's   Petition for Discretionary Review
                                                                                                           Page 13
  Brother's Keeper.33 The officer could not recall                         if   "he had gone to 'tent city"' to

  determine whether (1) the fabled "tent                         city" actually existed or (2) Appellant was

  in fact living there.3a

               ilL            Conclasion

               Here, there was no evidence that Mr. Ford moved to a specific physical

 address. "Tent city" is not a physical address. Furthermore, not only was Appellant


 never located                     in 'tent city," but "tent city"        remains undiscovered, uncharted

 territory. Finding the evidence legally sufficient to establish that Appellant failed

 to report an intended change of address under the facts of this case required the

 Tenth Court                    of Appeals to misapply Texas Code of Criminal                  Procedure art.

 62.055(a),                 to broaden the scope of this Court's opinion in                  Thomas, and to

 disregard case law from sister courts                           of appeal. As such, this Honorable Court

should gtantreview.




]] rt n.n. at 111); ^see Defendant's Exhibit4                   (mapof downtown waco).
'* (1 R.R. at 107).

Ford v. State-Appgllant's   Petition for Discrelionary Review
                                                               PRAYER FOR RELIEF

              Mr. Ford prays that this Court grant his Petition for Discretionary Review.

                                                                     Respectfu   lly submitted,

                                                                     L,q.w   Orrrcn or Srvrnn & TnrnNs

                                                                     lsl Chelsea Tiierina
                                                                     Chelsea Tijerina
                                                                     3706 Bellmead Drive
                                                                     Waco, Texas 76705
                                                                     (2s4) 412-2300
                                                                     (888) 3 17 -7 610-Facsimile
                                                                     E-mail : attorneychelsea@gmail. com
                                                                     State Bar No. 24076733
                                                                     ATTORNEY FOR APPELLANT


                                                      CERTIFICATE OF' SERVICE

              On December 29, 2015, a copy of this Petition for Discretionary Review

was delivered to the Mclennan County District Attorney's Office by facsimile.

                                                                     lsl Chelsea Tiierina
                                                                     Chelsea Tijerina




Ford v. Stale-:Appellant's Petition for Discretionary Roview
                                                                                                           Page 15
               CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P.9.4
                           certificate of compliance with Type-volume Limitation,
                              Typeface Requirements, and Type Style Requirements

 1.          This brief complies with the type-volume limitation of TBx. R. App. p.
             9.4(i)(2)(D) because this brief contains 1,865 words, excluding the parts of
             the brief exempted by Tnx. R. App. p. 9.4(ixl), and

 2.          This brief complies with the typeface requirements and the type style
             requirements of TBx. R. App. P. 9.a(e) because this brief has been produced
             on a computer in conventional typeface using Microsoft Word in Times
             New Roman 14 point font in the body of the brief and Times New Roman
              12 point font in the footnotes.


                                                             lsl Chelsea Tiierina
                                                             Chelsea Tijerina
                                                             Attorney for Appellant




Ford v. State-Appellants Petition for Discretionary Review
                                                                                      Page 16
                                            IN THE
                             TENTH COURT OF APPEALS

                                    No. L0-1.4-00335-CR

IOSEPH CLYDE FORD,
                                                               Appellant
 v.

THE STATE OF TEXAS,
                                                               Appellee



                             From the 19th District Court
                              Mclennan County, Texas
                             Trial Court No. 2013 -1179-C1

                             MEMORANDUM OPINION

         The trial court convicted Joseph Clyde Ford of the offense of failure to register
                                                                                           as

a sex   offender. The trial court found the enhancement paragraph to be true and assessed

punishment at twenty years confinement. We affirm.

         In the sole issue on appeal, Ford contends that the evidence is insufficient to

support his conviction. The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:
                   In determi^i^g whether the evidence is legally sufficient to support
          a   conviction,,a reviewing court must consider all of the evidence in the light
          most favorable to the verdict and determine whether, based on that
         evidence and reasonable inferences therefrom, a rational fact finder
                                                                                      could
         have found the essential elements of the crime beyond a reasonable doubt.
         lackson a. virginia, 443Lr.s.907,31g-19 (1979); Hoiper a. state,2l4s.w.zd g,
         L3 (Tex. Crim. App. 2007). This "familiar standard gives full play to
                                                                                        the
         responsibitify of the trier of fact fairly to resolve conflicts in the testimony,
         to weigh the evidence, and to draw reasonable inferences from basic facts
         to ultimate facts." lackson,443 U.S. at319. "Each fact need not point directly
         and independently to the guilt of the appellant, as long as th-e cumulative
         force of all the incriminating circumstances is sufficGnt to support the
         conviction." Hooper,214 S.W.gd at j.3.

 Lucio zt. state,351 s.w.3d 878,894 (Tex.        crim. App.    201,1), cert   den,d,132 s.ct. 2Tr2,1g3

 L.Ed.2d 71(2012).

         The Court of Criminal Appeals has also explained that our review of ',all of
                                                                                      the

evidence" includes evidence that was properly and improperly admitte                d. Conner   u. State,

67 S'wsd 192, 197 (Tex. Crim. App. 2001). And                  if   the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts                 in favor of the
prosecution and therefore defer to that determinatton. laclcson u, Virginia,443IJ.S. g0Z,

326,99 S. Ct. 278'1.,61 L. Ed. 2d 560 (1979\. Further, direct and circumstantial
                                                                                 evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence
                                                                                 in
establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish     guilt."   Hooper a. state,2l4s.w.gdg,'l.g (Tex. Crim.    App. 200n. Finally, it is well

established that the factfinder is entitled to judge the credibility of witnesses
                                                                                  and can
choose to believe all, some, or none of the testimony presented by the parties.
                                                                                Chambers

a. State,805 S.W.2d459,461 (Tex. Crim.         App.   1991).




Ford v. State
                                                                                                 Page 2
         Betty Wilson, with the Waco Police Department, testified that Ford completed              a


 sex offender registration formJanuary 25,2012.On that form, Ford listed
                                                                         his residence as

 1217   Mary, Waco, Texas. That address is the location for    a shelter,   My Brother,s Keeper.
 On Octob et    17 ,2012,   Ford again registered his address with the Waco police Department

 as 1217 Mary in Waco. Ford did not register with the Waco Police Department
                                                                             after
 October 17,2012. Wilson testified that on March 28,2018, she contacted My Brother,s

 Keeper, and she was told that Ford was no longer living there. Ford never
                                                                           informed
 wilson that he was no longer living at My Brother's Keeper.

         Officer Richard |ohnson, with the Waco Police Department, testified that on March

 31,20'1.3, Betty   Wilson contacted him and asked him to go by My Brother,s Keeper to       see

if Ford was staying there. After learning that Ford was not at My              Brother,s Keeper,

Officer fohnson found Ford at another location. Ford told Officer
                                                                  Johnson that he was no

longer staying at My Brother's Keeper because they were going to charge him money
                                                                                  to

stay there. Officer Johnson testified that Ford told him he was staying at ,,tent
                                                                                  city,, over

by the Brazos River. Officer Johnson told Ford he needed to contact Betty Wilson for

registration.

        Carlton Willis testified that he is the program director for Mission Waco, which

runs My Brother's Keeper. Willis stated that a person staying at My Brother,s Keeper

would have to sign-up daily to stay at My Brother's Keeper and is not allowed to sign-up

to stay multiple nights. An individual staying at My Brother's Keeper is required to

check-out each morning and to sign-in when arriving at         night. My Brother,s      Keeper

maintains records detailing who stays at the facility. Willis testified that My Brother,s

Ford v. State
                                                                                          Page 3
 Keeper charges a nominal fee to stay at the facility. If a person is unable to pay the fee,

 he   will be assigned   a chore to cover the fee. Willis stated that Ford last stayed
                                                                                       at My
 Brother's Keeper on August 14,2012. Willis testified that if an individual
                                                                            was sleeping
 or staying outside of the building, he would be asked to leave.

         Ford testified that he informed Betty Wilson that he was not staying inside
                                                                                     the

 building of My Brother's Keeper. He testified that he told her My Brother,s Keeper
                                                                                    was
 charging him to stay there so he "may be there or around about there.,, Ford
                                                                              further
 testified that he never told officer |ohnson he was staying at,,tent city.,'

         To support a conviction for failure to register as a sex offender, the State
                                                                                      was

required to prove that Ford: (1) was required to register as a sex offender under
                                                                                  Chapter
52 of the Texas Code of Criminal Procedure, and (2) failed to comply              with Article
62.055(a)       of the Texas Code of Criminal Procedure.      See Tux.   Coor Cruu. pnoc. art.
62.055(a). Section 62.055 (a) provides alternative manners and means of committi^g
                                                                                             *
offense, Thomas a, state, 444s.w .gd 4,   g-1.0   (Tex. crim. App. 2014\. A person commits an

offense if he (1) fails to report a change of address "not later than the seventh
                                                                                  day before

the intended change ," or (2) fails to report "not later than the ... seventh day after
                                                                                        changing

the address." Id at10.

        Irr this case, as in Thomas, the indictment was not as broad as authorized by law

because the State alleged a specific manner and means. See Thomas v. State,444
                                                                               S.W.3d at

10. As a result of specifyitg a specific statutory manner and means in the indictment,

the "law as authorized by the indictment" in ttris case allowed Ford to be convicted
                                                                                     onlv



Ford v. State
                                                                                         Page4
 if he failed to report a change in   address "not later than the seventh dav before the

 intended change."

         Ford argues that the evidence was insufficient to show that he moved or intended

 to move from My Brother's Keeper. InThomas, the appellant registered his address
                                                                                  as an

 apartment on South Green Street. Thomas a. State,444S.W.gd at6. The Longview police

Department contacted the manager of the apartment to ask if she was aware a registered

sex offender was residing at the aPartment. The manager indicated that she
                                                                           was not and

asked the police to issue a criminal trespass warning to Appellant. Appellant was

arrested on outstanding warrants, and he gave another address on Houston Street when

he was booked into the county   jail. OnJune 25, anofficer went to the South Green address

to ask the manager if Appellant was residing there, and the manager said he was not.

The officer then went to the address on Houston Street where he found Appellant.

Appellant told the officer that he was staying at the residence on Houston Street.

        The Court found that the factfinder was entitled to believe the officer's testimony

that Appellant told him he lived on Houston Street as of June 25 and to disregard other

contrary testimony that he lied about moving. Thomas o. State, 4.M S.W.gd at 10. The

Court stated that the factfinder could have further "reasonably concluded that Appellant

was guilty of the charged crime because he never reported his intended change in address

in person and at least seven days before his intended move on june 25." Id. The Court

noted that the latest date on which Appellant could have complied with the law to report

his intended change in address would have been June     1.8,   but Appellant never appeared

in person to report his intended change of address. Id. at 10-11.

Ford v. State
                                                                                      Page 5
         The facts in this case are similar to those inThomas. Officer
                                                                       Johnson testified that

 on March 31', 2013, Ford told him he was no longer tiving at the My Brother,s
                                                                               Keeper

 address and that he was living at "tent city." The factfinder was entitled
                                                                            to believe Officer

 ]ohnson's testimony that as of March 3'!,,20'L3,Ford said he lived at,,tent clty.,, Ford was

 therefore required to report his intended change of address at least seven
                                                                            days prior to

 that date. The record shows that Ford did not report his intended change
                                                                          of address prior

 to March 24,2013, We find that the evidence is sufficient to support Ford.'s
                                                                              conviction for

failure to register   as a sex   offender. we overrule the sole issue.

         We affirm the trial court's judgment.




                                               AL SCOGGINS
                                               ]ustice

Before Chief justice Gray,
         Justice Davis, and
         Justice Scoggins
Affirmed
Opinion delivered and filed November 5,2015
Do not publish
lcR 251




Ford v. State
                                                                                       Page 6